


109 HR 5474 IH: To create a commission to study the proper response of

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5474
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Porter (for
			 himself, Mr. Gibbons,
			 Ms. Berkley,
			 Mr. LoBiondo,
			 Mr. Weiner,
			 Mr. Jackson of Illinois,
			 Mr. Davis of Illinois,
			 Mr. Cardoza,
			 Mr. Ruppersberger,
			 Mr. Clyburn,
			 Mr. Capuano,
			 Ms. Watson,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Linda T. Sánchez of California,
			 Ms. Corrine Brown of Florida,
			 Mr. Conyers,
			 Mr. Rangel,
			 Mr. Hastings of Florida,
			 Mr. Frank of Massachusetts,
			 Mr. Hinchey,
			 Mrs. Jones of Ohio,
			 Mr. Clay, Mrs. Napolitano, Mr.
			 Thompson of Mississippi, Mr.
			 Serrano, Mr. Crowley,
			 Mr. Engel,
			 Mr. Taylor of Mississippi,
			 Mr. Langevin,
			 Mr. Emanuel,
			 Mr. Melancon,
			 Mr. Lewis of Georgia,
			 Mr. Towns,
			 Ms. Loretta Sanchez of California,
			 Mr. Israel,
			 Mr. Gonzalez,
			 Mr. Berman,
			 Mrs. Maloney,
			 Mr. Thompson of California,
			 Mr. Costello,
			 Ms. Schakowsky,
			 Mr. Ackerman,
			 Mr. Wexler, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create a commission to study the proper response of
		  the United States to the growth of Internet gambling.
	
	
		1.Short titleThis Act shall be known as the
			 Internet Gambling Study Commission Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)Gambling is regulated primarily by State
			 and tribal governments and Federal statutes governing the interstate placement
			 of wagers are outdated.
				(2)Over the past
			 decade, the number of Americans gambling on the Internet has risen dramatically
			 to several million, accounting for over half of a multibillion dollar worldwide
			 market.
				(3)Many observers
			 believe that it is impossible to stop the sale of most products or services
			 over the Internet.
				(4)Congress must
			 avoid merely symbolic, ineffective responses to the growth of Internet
			 gambling, and should instead focus on establishing safeguards against gambling
			 by minors, compulsive gambling, and fraud, money laundering, and other forms of
			 abuse.
				(5)Although
			 interpretations of a recent ruling of the World Trade Organization's appellate
			 body differ, legal experts agree that it calls into question whether certain of
			 Federal and State gambling laws violate the commitments of the United States
			 under the General Agreement on Trade and Services.
				(6)While only the United States and Antigua
			 are parties to that dispute, the ruling could have ramifications for interested
			 nations from the United Kingdom to Australia.
				(b)PurposeThe purpose of this Act is provide for a
			 detailed examination of the issues posed by the continued spread and growth of
			 interstate commerce with respect to Internet gambling through the establishment
			 of a commission for such purpose.
			3.Internet gambling
			 study commission
			(a)Establishment of
			 commissionThere is
			 established a commission to be known as the Internet Gambling Study Commission
			 (hereinafter in this Act referred to as the Commission).
			(b)Membership
				(1)AppointmentThe
			 Commission shall consist of 9 members appointed as follows:
					(A)2 shall be appointed by the Speaker of the
			 House of Representatives.
					(B)2 shall be
			 appointed by the minority leader of the House of Representatives.
					(C)2 shall be
			 appointed by the majority leader of the Senate.
					(D)2 shall be
			 appointed by the minority leader of the Senate.
					(E)1 shall be
			 appointed by consensus by the 8 commissioners appointed in accordance with
			 subparagraphs (A), (B), (C), and (D).
					(2)TermCommissioners shall be appointed for the
			 life of the Commission.
				(3)Eligibility for
			 membershipThe members of the
			 Commission—
					(A)shall be appointed
			 from among individuals who, by virtue of their education, training, or
			 experience in matters to be studied by the Commission under section 4 are
			 especially qualified to serve on the Commission; and
					(B)may be from the
			 public or private sector, and may include Federal, State, local, or Native
			 American tribal officers or employees, members of academia, nonprofit
			 organizations, industry, or other interested individuals.
					(4)Consultation and
			 timely appointment requiredThe Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, the
			 majority leader of the Senate, and the minority leader of the Senate
			 shall—
					(A)consult among
			 themselves prior to the appointment of the members of the Commission in order
			 to achieve, to the maximum extent possible, fair and equitable representation
			 of various points of view with respect to the matters to be studied by the
			 Commission under section 4; and
					(B)each make their
			 respective appointments not later than 60 days after the date of enactment of
			 this Act.
					(5)VacancyAny vacancy in the position of any
			 Commissioner shall be filled in the same manner in which the original
			 appointment was made and shall not affect the powers of the Commission
				(c)ChairpersonThe
			 member of the Commission appointed under subsection (b)(1)(E) shall serve as
			 the Chairperson of the Commission.
			(d)Administration
				(1)Meetings
					(A)In
			 generalThe Commission shall meet at the call of the
			 Chairperson.
					(B)Initial
			 meetingThe initial meeting of the Commission shall be conducted
			 before the end of the later of—
						(i)the
			 30-day period beginning on the date of the appointment of the last member of
			 the Commission; or
						(ii)the
			 30-day period beginning on the date on which appropriated funds become
			 available for the Commission.
						(2)QuorumA
			 majority of the members of the Commission shall constitute a quorum to conduct
			 business, but the Commission may establish a lesser number for conducting
			 hearings scheduled by the Commission.
				(3)VotingEach
			 member of the Commission shall have 1 vote, and the vote of each member shall
			 be accorded the same weight.
				(4)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 the Commission’s business, if such rules are not inconsistent with this Act or
			 other applicable law.
				(e)Compensation
				(1)In
			 generalEach member of the Commission who is not an officer or
			 employee of the Federal Government, or whose compensation is not precluded by a
			 State, local, or Native American tribal government position, shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, for each day (including travel time) during which
			 such member is engaged in the performance of the duties of the
			 Commission.
				(2)Prohibition of
			 compensation of federal employeesAll members of the Commission
			 who are officers or employees of the United States shall serve without
			 compensation in addition to that received for their services as officers or
			 employees of the United States.
				(f)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
			4.Duties of the
			 commission
			(a)Study
			 required
				(1)In
			 generalIt shall be the duty
			 of the Commission to conduct a comprehensive study of Internet gambling,
			 including the existing legal framework that governs such activities and
			 transactions.
				(2)Issues to be
			 consideredThe study
			 conducted under paragraph (1) shall include a review and consideration by the
			 Commission of the following issues:
					(A)Existing Federal, State, tribal, local, and
			 international laws governing various forms of wagering over the Internet, the
			 effectiveness of such laws, and the extent to which such provisions of law
			 conform or do not conform with each other.
					(B)The rate and
			 extent of the expansion of Internet gambling, including an analysis of the
			 availability and use within the United States of such form of gambling.
					(C)The impact of
			 Internet gambling on the availability of gambling to minors.
					(D)The impact of
			 Internet gambling on addicted or otherwise irresponsible gamblers.
					(E)The susceptibility
			 of Internet gambling to fraud and money laundering by terrorist or criminal
			 enterprises and the extent to which such entities are utilizing Internet
			 gambling sites for these purposes.
					(F)An assessment of
			 whether there are potential regulatory measures that may reduce the adverse
			 impacts of Internet gambling identified in subparagraphs (C), (D), and (E),
			 including a survey of recent technological innovations and the practices of
			 other nations and international bodies that are designed to limit such adverse
			 impacts.
					(G)An evaluation of
			 the use of credit, credit cards, electronic fund transfers, bank instruments,
			 and other payment providers to fund Internet gambling and an assessment of the
			 potential, if any, for regulating of such financing methods as a means for
			 reducing the adverse impacts of Internet gambling identified in subparagraphs
			 (C), (D), and (E).
					(H)An analysis of the issues of the
			 relationships of Federal, State, and tribal laws that are presented by
			 legislative and administrative proposals designed to address the proliferation
			 of Internet gambling and the potential means of reconciling State-based legal
			 and regulatory frameworks with the primarily interstate and international
			 character of the Internet as a medium.
					(I)An assessment of
			 the problems posed by unregulated international Internet gambling to United
			 States interests and the potential means, if any, by which the Federal
			 Government may seek international cooperation in addressing these
			 concerns.
					(b)Final
			 reportBefore the end of the 18-month period beginning on the
			 date the Commission first meets with a quorum present, the Commission
			 shall—
				(1)submit to the President and the Congress a
			 comprehensive report containing the findings and conclusions of the Commission
			 with regard to the study conducted under subsection (a), together with such
			 recommendations, if any, for legislative or administrative action as the
			 Commission may determine to be appropriate and advisable, on the basis of such
			 findings and conclusions, to provide a sound response to Internet gambling in
			 the United States; and
				(2)transmit a copy of such report to the
			 Governor or chief executive officer of each State and Native American tribal
			 government.
				5.Powers of the
			 commission
			(a)Hearings
				(1)In
			 generalThe Commission may
			 hold such hearings, sit and act at such times and places, administer such
			 oaths, take such testimony, and receive such evidence as the Commission
			 considers advisable to carry out its duties under this Act.
				(2)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code, from funds appropriated to the Commission.
				(b)Subpoenas
				(1)In
			 generalIf a person fails to
			 supply information requested by the Commission, the Commission may by majority
			 vote require by subpoena the production of any written or recorded information,
			 document, report, answer, record, account, paper, computer file, or other data
			 or documentary evidence from any place withing the United States that the
			 Commission determines is necessary to carry out this Act.
				(2)Notice to
			 Attorney GeneralThe Commission shall transmit to the Attorney
			 General a confidential, written notice at least 10 days in advance of the
			 issuance of any such subpoena.
				(3)InterrogatoriesThe
			 Commission may, with respect only to information necessary to understand any
			 materials obtained through a subpoena under paragraph (1), issue a subpoena
			 requiring the person producing such materials to answer, either through a sworn
			 deposition or through written answers provided under oath (at the election of
			 the person upon whom the subpoena is served), to interrogatories from the
			 Commission regarding such information. A complete recording or transcription
			 shall be made of any deposition made under this paragraph.
				(4)CertificationEach
			 person who submits materials or information to the Commission pursuant to a
			 subpoena issued under this subsection shall certify, subject to the provisions
			 of section 1001 of title 18, United States Code, to the Commission the
			 authenticity and completeness of all materials or information submitted.
				(5)No liability for
			 expensesThe United States
			 shall not be liable for any expense, other than any witness appearance fee
			 described in subsection (a)(2), incurred in connection with the production of
			 books, papers, records, or other data under this subsection.
				(6)Service of
			 processService of any
			 subpoena issued under this subsection may be by registered mail or in such
			 other manner calculated to give actual notice as the Commission may prescribe
			 by regulation.
				(7)Contumacy or
			 refusal
					(A)Referral to
			 attorney generalIn case of contumacy by a person issued a
			 subpoena under this subsection or a refusal by such person to obey such
			 subpoena, the Commission shall refer the matter to the Attorney General.
					(B)Jurisdiction of
			 courtTo compel compliance with a subpoena issued under this
			 subsection, the Attorney General may invoke the aid of any court of the United
			 States within the jurisdiction of which—
						(i)the
			 person required to produce the documents or answer an interrogatory is an
			 inhabitant; or
						(ii)the person required to produce documents or
			 answer an interrogatory carries on business or may be found.
						(C)Court
			 orderThe court may issue an order requiring the person summoned
			 to produce books, papers, records, and other data or to answer an
			 interrogatory, and to pay the costs of the proceeding.
					(D)Failure to
			 comply with orderAny failure to obey the order of the court may
			 be punished by the court as a contempt thereof.
					(c)Information from
			 federal agencies
				(1)In
			 generalThe Commission may secure directly from any Federal
			 department or agency such information as the Commission considers necessary to
			 carry out its duties under this Act.
				(2)Request to head
			 of department or agencyUpon the request of the Commission, the
			 head of such department or agency may furnish such information to the
			 Commission.
				(d)Administrative
			 supportUpon the request of
			 the Commission, the Administrator of General Services shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(e)Contract
			 authorityTo the extent or in
			 the amounts provided in advance in appropriation Acts, the Commission may
			 contract with and compensate government and private agencies or persons for
			 research contracts under section 7 and other services, without regard to
			 section 3709 of the Revised Statutes.
			(f)MailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
			(g)Confidentiality
				(1)Treatment of
			 commissionThe Commission shall be considered an agency of the
			 Federal Government for purposes of section 1905 of title 18, United States
			 Code, and any individual employed by an individual, entity, or organization
			 under contract to the Commission under this Act shall be considered an employee
			 of the Commission for the purposes of section 1905 of title 18, United States
			 Code.
				(2)NondisclosureInformation
			 obtained by the Commission, other than information available to the public,
			 shall not be disclosed to any person in any manner, except—
					(A)to any Commission
			 employee or any employee of any person under contract to the Commission for the
			 purpose of receiving, reviewing, or processing such information;
					(B)upon a lawful of
			 any court of competent jurisdiction; or
					(C)when publicly
			 released by the Commission, in an aggregate or summary form that does not
			 directly or indirectly disclose—
						(i)the
			 identity of any person; or
						(ii)any
			 information which could not be released under section 1905 of title 18, United
			 States Code.
						6.Staff of
			 Commission; experts and consultants
			(a)DirectorThe Chairman of the Commission may appoint
			 an Executive Director for the Commission, subject to the confirmation of a
			 majority of the members of the Commission.
			(b)StaffSubject to rules prescribed by the
			 Commission, the Chairperson may appoint and fix the pay of such additional
			 personnel as the Chairperson considers appropriate.
			(c)Applicability of
			 certain civil service lawsThe Director and staff of the Commission
			 may be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates, except
			 that an individual so appointed may not receive pay in excess of the annual
			 rate of basic pay for level V of the Executive Schedule under section 5316 of
			 such title.
			(d)Experts and
			 consultantsThe Chairman of
			 the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals not to exceed
			 the daily equivalent of the annual rate of basic pay prescribed for level V of
			 the Executive Schedule under section 5316 of such title.
			7.Contracts for
			 research
			(a)Advisory
			 commission on intergovernmental relations
				(1)In
			 generalIn carrying out the
			 requirements of section 4, the Commission shall seek to contract with the
			 Advisory Commission on Intergovernmental Relations for—
					(A)a thorough review
			 and cataloging of all applicable Federal, State, local, and Native American
			 tribal laws, regulations, and ordinances that pertain to gambling in the United
			 States; and
					(B)assistance in
			 conducting the studies required by the Commission under section 4(a), and in
			 particular the review and assessments required in subparagraphs (A), (F), (H),
			 and (I) of paragraph (2) of such section.
					(2)ReportAny contract entered into under paragraph
			 (1) shall require the Advisory Commission on Intergovernmental Relations to
			 submit a report to the Commission detailing the results of the Advisory
			 Commission’s efforts under the contract not later than 12 months after the date
			 upon which the Commission first meets with a quorum present.
				(b)National
			 research council
				(1)In
			 generalIn carrying out the
			 requirements of section 4, the Commission shall seek to contract with the
			 National Research Council of the National Academy of Sciences for assistance in
			 conducting the studies required by the Commission under section 4(a).
				(2)ReportAny contract entered into under paragraph
			 (1) shall require the National Research Council of the National Academy of
			 Sciences to submit a report to the Commission detailing the results of the
			 Council’s efforts under the contract not later than 12 months after the date
			 upon which the Commission first meets with a quorum present.
				(c)Other
			 organizationsNo provision of
			 this Act shall be construed as limiting the authority of the Commission to
			 enter into contracts with any other person for research necessary to carry out
			 the Commission's duties under this Act.
			8.TerminationThe Commission shall cease to exist at the
			 end of the 60-day period beginning on the date the final report under section
			 4(b) is submitted to the President and the Congress.
		
